                      Case 4:19-cv-06989-DMR Document 2 Filed 10/24/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


                     STEVEN H. McCOY                                              )
                                                                                  )
                                                                                  )
                                                                                  )
                            Plaintiff(s)                                          )
                                                                                  )
                                v.                                                                     Civil Action No. 4:19-cv-6989-DMR
                                                                                  )
      BAY CITIES PRODUCE, INC., a California                                      )
    corporation; and DOES 1 through 20, inclusive,                                )
                                                                                  )
                                                                                  )
                           Defendant(s)                                           )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BAY CITIES PRODUCE, INC.
                                           2109 Williams Street
                                           San Leandro, CA 94577




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Martin M. Horowitz, Horowitz & Rubinoff, 180 Grand Avenue, Suite 1380, Oakland,
                                           CA 94612; and
                                           Yosef Peretz, Peretz & Associates, 22 Battery Street, Suite 200, San Francisco, CA
                                           94111



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             ST
                                                                                AT E
                                                                                     S D I ST R
                                                                                                IC
                                                                                                   T
                                                                                                                 CLERK OF COURT
                                                                         D
                                                                                                                 Susan Y. Soong
                                                                                                       CO
                                                                    E
                                                                   IT




                                                                                                           UR
                                                                  UN




                                                                                                            T
                                                                  NORT




                                                                                                           NIA




Date:             10/28/2019
                                                                                                       OR
                                                                   HE




                                                                                                       IF




                                                                         N                             L
                                                                         R




                                                                             DI
                                                                                  ST R I T O F C
                                                                                        C
                                                                                                 A                      Signature of Clerk or Deputy Clerk
